


EXHIBIT 10.1


CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT, dated as of July 1, 2005, is made by and between Duke Energy
Corporation, a North Carolina corporation (the “Company”), and [NAME] (the
“Executive”).

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continued employment of key management personnel; and

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control; and

WHEREAS, the parties intend that this Agreement shall supersede in its entirety
the Change in Control Agreement between the Company and the Executive dated
[DATE];

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive, intending to be legally bound, do
hereby agree as follows:

1.     Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:

 

(A)         “Accrued Rights” shall have the meaning set forth in Section 3
hereof.

 

(B)         “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

 

 

(C)

“Auditor” shall have the meaning set forth in Section 4.2 hereof.

 

(D)         “Base Amount” shall have the meaning set forth in section 280G(b)(3)
of the Code.

 

(E)         “Beneficial Ownership” shall have the meaning set forth in Rule
13d-3 under the Exchange Act.

 

 


--------------------------------------------------------------------------------



 

 

 

 

(F)

“Board” shall mean the Board of Directors of the Company.

 

(G)         “Cause” for termination by the Company of the Executive’s employment
shall mean (i) a material failure by the Executive to carry out, or malfeasance
or gross insubordination in carrying out, reasonably assigned duties or
instructions consistent with the Executive’s position, (ii) the final conviction
of the Executive of a felony or crime involving moral turpitude, (iii) an
egregious act of dishonesty by the Executive (including, without limitation,
theft or embezzlement) in connection with employment, or a malicious action by
the Executive toward the customers or employees of the Company or any Affiliate,
(iv) a material breach by the Executive of the Company’s Code of Business
Ethics, or (v) the failure of the Executive to cooperate fully with governmental
investigations involving the Company or its Affiliates; provided, however, that
the Company shall not have reason to terminate the Executive’s employment for
Cause pursuant to this Agreement unless the Executive receives written notice
from the Company identifying the acts or omissions constituting Cause and gives
the Executive a 30-day opportunity to cure, if such acts or omissions are
capable of cure.

 

(H)         A “Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred (but, for
the avoidance of doubt, excluding any transactions contemplated by the Merger
Agreement):

 

(a)          an acquisition subsequent to the date hereof by any Person of
Beneficial Ownership of thirty percent (30%) or more of either (A) the then
outstanding shares of common stock of the Company or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors; excluding, however, the following: (1)
any acquisition directly from the Company, other than an acquisition by virtue
of the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) any acquisition by the
Company and (3) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary;

 

(b)          during any period of two (2) consecutive years (not including any
period prior to the date hereof), individuals who at the beginning of such
period constitute the Board (and any new directors whose election by the Board
or nomination for election by the Company’s shareholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was so approved) cease for any reason (except for death, disability
or voluntary retirement) to constitute a majority thereof;

 

(c)          the consummation of a merger, consolidation, reorganization or
similar corporate transaction which has been approved by the shareholders of the
Company, whether or not the Company is the surviving corporation in such
transaction, other than a merger, consolidation, or reorganization that would
result

 

2

 


--------------------------------------------------------------------------------



 

in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the combined voting power of the voting securities of the Company (or such
surviving entity) outstanding immediately after such merger, consolidation, or
reorganization;

 

(d) the consummation of (A) the sale or other disposition of all or
substantially all of the assets of the Company or (B) a complete liquidation or
dissolution of the Company, which has been approved by the shareholders of the
Company (in each case, exclusive of any transactions or events resulting from
the separation of the Company’s gas and electric businesses); or

 

(e) adoption by the Board of a resolution to the effect that any person has
acquired effective control of the business and affairs of the Company.

 

(I)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 

(J)          “Company” shall mean Duke Energy Corporation and, except in
determining under Section 1.H hereof whether or not any Change in Control of the
Company has occurred, shall include any successor to its business and/or assets
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.

 

(K)         “Confidential Information” shall have the meaning set forth in
Section 8 hereof.

 

(L)         “DB Pension Plan” shall mean any tax-qualified, supplemental or
excess defined benefit pension plan maintained by the Company and any other
defined benefit plan or agreement entered into between the Executive and the
Company which is designed to provide the Executive with supplemental retirement
benefits.

 

(M)        “DC Pension Plan” shall mean any tax-qualified, supplemental or
excess defined contribution plan maintained by the Company and any other defined
contribution plan or agreement entered into between the Executive and the
Company which is designed to provide the executive with supplemental retirement
benefits.

 

(N)         “Date of Termination” with respect to any purported termination of
the Executive’s employment after a Change in Control and during the Term, shall
mean (i) if the Executive’s employment is terminated for Disability, thirty (30)
days after Notice of Termination is given (provided that the Executive shall not
have returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty (30)
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less t fifteen (15) days nor

 

3

 


--------------------------------------------------------------------------------



 

(without the consent of the Company) more than sixty (60) days, respectively,
from the date such Notice of Termination is given).

 

(O)         “Disability” shall be deemed the reason for the termination by the
Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive’s duties.

 

(P)         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

(Q)         “Excise Tax” shall mean any excise tax imposed under section 4999 of
the Code.

 

(R)         “Executive” shall mean the individual named in the first paragraph
of this Agreement.

 

(S)         “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent which specifically references this Agreement) after any Change in
Control of any one of the following acts by the Company, or failures by the
Company to act, unless such act or failure to act is corrected prior to the Date
of Termination specified in the Notice of Termination given in respect thereof:
(i) a reduction in the Executive’s annual base salary as in effect immediately
prior to the Change in Control (exclusive of any across the board reduction
similarly affecting all or substantially all similarly situated employees
determined without regard to whether or not an otherwise similarly situated
employee’s employment was with the Company prior to the Change in Control), (ii)
a reduction in the Executive’s target annual bonus as in effect immediately
prior to the Change in Control (exclusive of any across the board reduction
similarly affecting all or substantially all similarly situated employees
determined without regard to whether or not an otherwise similarly situated
employee’s employment was with the Company prior to the Change in Control), or
(iii) the assignment to the Executive of a job position with a total point value
under the Hay Point Factor Job Evaluation System that is less than seventy
percent (70%) of the total point value of the job position held by the Executive
immediately before the Change in Control; provided, however, that in the event
there is a claim by the Executive that there has been such an assignment and the
Company disputes such claim, whether there has been such an assignment shall be
conclusively determined by the HayGroup (or any successor thereto) or if such
entity (or any successor) is no longer in existence or will not serve, a
consulting firm mutually selected by the Company and the Executive or, if none,
a consulting firm drawn by lot from two nationally recognized consulting firms
that agree to serve and that are nominated by the Company and the Executive,
respectively (such consulting firm, the “Consulting Firm”) under such

 

4

 


--------------------------------------------------------------------------------



 

procedures as the Consulting Firm shall in its sole discretion establish;
provided further that such procedures shall afford both the Company and the
Executive an opportunity to be heard; and further provided, however, that the
Company and the Executive shall use their best efforts to enable and cause the
Consulting Firm to make such determination within thirty (30) days of the
Executive’s claim of such an assignment.

 

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.

(T)         “Merger Agreement” shall mean the Agreement and Plan of Merger dated
as of May 8, 2005 by and among the Company, Cinergy Corp., Deer Holding Corp.,
Deer Acquisition Corp. and Cougar Acquisition Corp., as it may be amended.

 

(U)         “Notice of Termination” shall have the meaning set forth in Section
5 hereof.

 

(V)         “Person” shall have the meaning given in section 3(a)(9) of the
Exchange Act, as modified and used in sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(W)        “Repayment Amount” shall have the meaning set forth in Section 7.3
hereof.

 

(X)         “Restricted Period” shall have the meaning set forth in Section 7.2
hereof.

 

(Y)         “Severance Payments” shall have the meaning set forth in Section 4.1
hereof.

 

(Z)         “Severance Period” shall have the meaning set forth in Section
4.1(C) hereof.

 

(AA)      “Subsidiary” means an entity that is wholly owned, directly or
indirectly, by the Company, or any other affiliate of the Company that is so
designated from time to time by the Company.

 

(BB)      “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

 

 

5

 


--------------------------------------------------------------------------------



 

 

(CC)      “Total Payments” shall mean those payments so described in Section 4.2
hereof.

 

2.     Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through the second anniversary of the date
hereof; provided, however, that commencing on the date that is twenty-four (24)
months following the date hereof and each subsequent monthly anniversary, the
Term shall automatically be extended for one additional month; further provided,
however, the Company or the Executive may terminate this Agreement effective at
any time following the second anniversary of the date hereof only with six (6)
months advance written notice (which such notice may be given before such second
anniversary); and further provided, however, that, notwithstanding the above, if
a Change in Control shall have occurred during the Term, the Term shall in no
case expire earlier than twenty-four (24) months beyond the month in which such
Change in Control occurred.

 

3.     Compensation Other Than Severance Payments. If the Executive’s employment
shall be terminated for any reason following a Change in Control and during the
Term, the Company shall pay the Executive the salary amounts payable in the
normal course for service through the Date of Termination and any rights or
payments that have become vested or that are otherwise due in accordance with
the terms of any employee benefit, incentive, or compensation plan or
arrangement maintained by the Company that the Executive participated in at the
time of his or her termination of employment (together, the “Accrued Rights”).

 

 

4.

Severance Payments.

 

4.1          Subject to Section 4.2 hereof, and further subject to the Executive
executing and not revoking a release of claims substantially in the form set
forth as Exhibit A to this Agreement, if the Executive’s employment is
terminated following a Change in Control and during the Term (but in any event
not later than twenty-four (24) months following a Change in Control), other
than (A) by the Company for Cause, (B) by reason of death or Disability, or (C)
by the Executive without Good Reason, then, in either such case, in addition to
the payments and benefits representing the Executive’s Accrued Rights, the
Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 4.1 (“Severance Payments”).

 

(A)         A lump-sum payment equal to (i) the Executive’s annual bonus payment
earned for any completed bonus year prior to termination of employment, if not
previously paid, plus (ii) a pro-rata amount of the Executive’s target bonus
under any performance-based bonus plan, program, or arrangement in which the
Executive participates for the year in which the termination occurs, determined
as if all program goals had been met, pro-rated based on the number of days of
service during the bonus year occurring prior to termination of employment;

 

 

6

 


--------------------------------------------------------------------------------



 

 

(B)         In lieu of any severance benefit otherwise payable to the Executive,
the Company shall pay to the Executive, no later than fifteen (15) business days
following the Date of Termination, a lump sum severance payment, in cash, equal
to two (or, if less, the number of years (including partial years) until the
Executive reaches the Company’s mandatory retirement age, provided that the
Company adopts a mandatory retirement age pursuant to 29 USC §631(c)) times the
sum of (i) the Executive’s base salary as in effect immediately prior to the
Date of Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, and (ii) the
Executive’s target short-term incentive bonus opportunity for the fiscal year in
which the Date of Termination occurs or, if higher, the fiscal year in which the
first event or circumstance constituting Good Reason occurs.

 

(C)         For a period of two years immediately following the Date of
Termination (or, if less, the period until the Executive reaches the Company’s
mandatory retirement age, provided that the Company adopts a mandatory
retirement age pursuant to 29 USC §631(c)) (the “Severance Period”), the Company
shall arrange to provide the Executive and his or her dependents medical,
dental, and basic life insurance benefits substantially similar to those
provided to the Executive and his or her dependents immediately prior to the
Date of Termination or, if more favorable to the Executive, those provided to
the Executive and his or her dependents immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, at no greater
after tax cost to the Executive than the after tax cost to the Executive
immediately prior to such date or occurrence; provided, however, that, in lieu
of providing such benefits, the Company may choose to (i) provide such benefits
through a third-party insurer, (ii) make a lump-sum cash payment to the
Executive in an amount equal to the aggregate cost of such coverage for the
Severance Period, based on the premium costs being utilized for such coverage to
former employees under “COBRA” at the Date of Termination, or (iii) make a
lump-sum cash payment to the Executive in an amount equal to the anticipated
cost of such coverage for the Severance Period, based on the Company’s assumed
costs for such coverage for internal accounting purposes at the Date of
Termination. Benefits otherwise receivable by the Executive pursuant to this
Section 4.1(C) shall be reduced to the extent benefits of the same type are
received by or made available to the Executive during the Severance Period as a
result of subsequent employment (and any such benefits received by or made
available to the Executive shall be reported to the Company by the Executive).

 

(D)         In addition to the benefits to which the Executive is entitled under
the DC Pension Plan, the Company shall pay the Executive a lump sum amount, in
cash, equal to the sum of (i) the amount that would have been contributed
thereto by the Company on the Executive’s behalf during the Severance Period,
determined (x) as if the Executive made the maximum permissible contributions
thereto during such period, (y) as if the Executive earned compensation during
such period equal to the sum of the Executive’s base

 

7

 


--------------------------------------------------------------------------------



 

salary and target bonus as in effect immediately prior to the Date of
Termination, or, if higher, as in effect immediately prior to the occurrence of
the first event or circumstance constituting Good Reason, and (z) without regard
to any amendment to the DC Pension Plan made subsequent to a Change in Control
and on or prior to the Date of Termination, which amendment adversely affects in
any manner the computation of benefits thereunder, and (ii) the unvested
portion, if any, of the Executive’s account balance under the DC Pension Plan as
of the Date of Termination that would have vested had Executive remained
employed by the Company for the remainder of the Term.

 

(E)         In addition to the benefits to which the Executive is entitled under
the DB Pension Plan, the Company shall pay the Executive a lump sum amount, in
cash, equal to the sum of (i) the amount that would have been allocated
thereunder by the Company in respect of the Executive during the Severance
Period, determined (x) as if the Executive earned compensation during such
period equal to the sum of the Executive’s base salary and target bonus as in
effect immediately prior to the Date of Termination, or, if higher, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason, and (y) without regard to any amendment to the DB
Pension Plan made subsequent to a Change in Control and on or prior to the Date
of Termination, which amendment adversely affects in any manner the computation
of benefits thereunder, and (ii) the Executive’s unvested accrued benefit, if
any, under the DB Pension Plan as of the Date of Termination that would have
vested had Executive remained employed by the Company for the remainder of the
Term.

 

(F)         Notwithstanding the terms of any award agreement or plan document to
the contrary, the Executive shall be entitled to receive continued vesting of
any long term incentive awards, including awards of stock options but excluding
awards of restricted stock, held by the Employee at the time of his or her
termination of employment that are not vested or exercisable on such date, in
accordance with their terms as if the Employee’s employment had not terminated,
for the duration of the Severance Period, with any options or similar rights to
remain exercisable (to the extent exercisable at the end of the Severance
Period) for a period of 90 days following the close of the Severance Period, but
not beyond the maximum original term of such options or rights.

 

4.2         (A)        Notwithstanding any other provisions of this Agreement,
in the event that any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a Change
in Control or the termination of the Executive’s employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits, including the Severance Payments, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to the
Excise Tax, then, after taking into account any reduction in the Total Payments
provided by reason of section 280G of the Code in such other plan, arrangement
or agreement, the cash Severance Payments shall first be reduced,

 

8

 


--------------------------------------------------------------------------------



 

and the noncash Severance Payments shall thereafter be reduced, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments); provided, however, that the
Executive may elect to have the noncash Severance Payments reduced (or
eliminated) prior to any reduction of the cash Severance Payments.

(B)         For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of section 280G(b) of the Code shall be taken into account, (ii) no portion of
the Total Payments shall be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) who is reasonably acceptable to the Executive and
selected by the accounting firm (the “Auditor”) which was, immediately prior to
the Change in Control, the Company’s independent auditor, does not constitute a
“parachute payment” within the meaning of section 280G(b)(2) of the Code
(including by reason of section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Tax Counsel, constitutes reasonable compensation for
services actually rendered, within the meaning of section 280G(b)(4)(B) of the
Code, in excess of the Base Amount allocable to such reasonable compensation,
and (iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Auditor in accordance
with the principles of sections 280G(d)(3) and (4) of the Code.

(C)         At the time that payments are made under this Agreement, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel, the Auditor or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement).

5.     Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 12 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.

 

 

9

 


--------------------------------------------------------------------------------



 

 

6.     No Mitigation. The Company agrees that, if the Executive’s employment
with the Company terminates during the Term, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Section 4 hereof. Further, except as
specifically provided in Section 4.1(C) hereof, no payment or benefit provided
for in this Agreement shall be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.

 

 

7.

Restrictive Covenants.

 

7.1         Noncompetition and Nonsolicitation. During the Restricted Period (as
defined below), the Executive agrees that he or she shall not, without the
Company’s prior written consent, for any reason, directly or indirectly, either
as principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise (A) become engaged or involved in any business (other
than as a less-than three percent (3%) equity owner of any corporation traded on
any national, international or regional stock exchange or in the
over-the-counter market) that competes with the Company or any of its Affiliates
in the business of production, transmission, distribution, or retail or
wholesale marketing or selling of electricity; gathering, processing or
transmission of natural gas, resale or arranging for the purchase or for the
resale, brokering, marketing, or trading of natural gas, electricity or
derivatives thereof; energy management and the provision of energy solutions;
gathering, compression, treating, processing, fractionation, transportation,
trading, marketing of natural gas components, including natural gas liquids;
management of land holdings and development of commercial, residential and
multi-family real estate projects; development and management of fiber optic
communications systems; development and operation of power generation
facilities, and sales and marketing of electric power and natural gas,
domestically and abroad; and any other business in which the Company, including
Affiliates, is engaged at the termination of the Executive’s continuous
employment by the Company, including Affiliates; or (B) induce or attempt to
induce any customer, client, supplier, employee, agent or independent contractor
of the Company or any of its Affiliates to reduce, terminate, restrict or
otherwise alter its business relationship with the Company or its Affiliates.
The provisions of this Section 7.1 shall be limited in scope and effective only
within the following geographical areas: (i) any country in the world where the
Company, including Affiliates, has at least US$25 million in capital deployed as
of termination of the Executive’s continuous employment by Company, including
Affiliates; (ii) the continent of North America; (iii) the United States of
America and Canada; (iv) the United States of America; (v) the states of North
Carolina, South Carolina, Virginia, Georgia, Florida, Texas, California,
Massachusetts, Illinois, Michigan, New York, Colorado, Oklahoma and Louisiana;
(vi) the states of North Carolina, South Carolina, Texas and Colorado; (vii)
following consummation of the transactions contemplated by the Merger Agreement,
the states of Ohio, Colorado, Kentucky, and Indiana, and (vii) any state or
states with respect to which was conducted a business of the Company, including
Affiliates, which business constituted a substantial portion of the Executive’s
employment. The parties intend the above geographical areas to be completely
severable

 

10

 


--------------------------------------------------------------------------------



 

and independent, and any invalidity or unenforceability of this Agreement with
respect to any one area shall not render this Agreement unenforceable as applied
to any one or more of the other areas. Nothing in Section 7.1 shall be construed
to prohibit the Executive being retained during the Restricted Period in a
capacity as an attorney licensed to practice law, or to restrict the Executive
providing advice and counsel in such capacity, in any jurisdiction where such
prohibition or restriction is contrary to law.

 

7.2         Restricted Period. For purposes of this Agreement, “Restricted
Period” shall mean the period of the Executive’s employment during the Term and,
in the event of a termination of the Employee’s employment following a Change in
Control that entitles Executive to Severance Payments covered by Section 4
hereof, the twelve (12) month period following such termination of employment,
commencing from the Date of Termination.

 

7.3         Forfeiture and Repayments. The Executive agrees that, in the event
he or she violates the provisions of Section 7 hereof during the Restricted
Period, he or she will forfeit and not be entitled to any Severance Payments or
any non-cash benefits or rights under this Agreement (including, without
limitation, stock option rights), other than the payments provided under Section
3 hereof. The Executive further agrees that, in the event he or she violates the
provisions of Section 7 hereof following the payment or commencement of any
Severance Payments, (A) he or she will forfeit and not be entitled to any
further Severance Payments, and (B) he or she will be obligated to repay to the
Company an amount in respect of the Severance Payments previously made to him or
her under Section 4 hereof (the “Repayment Amount”). The Repayment Amount shall
be determined by aggregating the cash Severance Payments made to the Executive
and multiplying the resulting amount by a fraction, the numerator of which is
the number of full and partial calendar months remaining in the Benefit Period
at the time of the violation (rounded to the nearest quarter of a month), and
the denominator of which is twenty-four (24). The Repayment Amount shall be paid
to the Company in cash in a single sum within ten (10) business days after the
first date of the violation, whether or not the Company has knowledge of the
violation or has made a demand for payment. Any such payment made following such
date shall bear interest at a rate equal to the prime lending rate of Citibank,
N.A. (as periodically set) plus 1%. Furthermore, in the event the Executive
violates the provisions of Section 7 hereof, and notwithstanding the terms of
any award agreement or plan document to the contrary (which shall be considered
to be amended to the extent necessary to reflect the terms hereof), the
Executive shall immediately forfeit the right to exercise any stock option or
similar rights that are outstanding at the time of the violation, and the
Repayment Amount, calculated as provided above, shall be increased by the amount
of any gains (measured, if applicable, by the difference between the aggregate
fair market value on the date of exercise of shares underlying the stock option
or similar right and the aggregate exercise price of such stock option or
similar right) realized by the Executive upon the exercise of stock options or
similar rights or vesting of restricted stock or other equity compensation
within the one-year period prior to the first date of the violation.

 

 

11

 


--------------------------------------------------------------------------------



 

 

7.4         Permissive Release. The Executive may request that the Company
release him or her from the restrictive covenants of Section 7.1 hereof upon the
condition that the Executive forfeit and repay all termination benefits and
rights provided for in Section 4.1 hereof. The Company may, in its sole
discretion, grant such a release in whole or in part or may reject such request
and continue to enforce its rights under this Section 7.

 

7.5         Consideration; Survival. The Executive acknowledges and agrees that
the compensation and benefits provided in this Agreement constitute adequate and
sufficient consideration for the covenants made by the Executive in this Section
7 and in the remainder of this Agreement. As further consideration for the
covenants made by the Executive in this Section 7 and in the remainder of this
Agreement, the Company has provided and will provide the Executive certain
proprietary and other confidential information about the Company, including, but
not limited to, business plans and strategies, budgets and budgetary
projections, income and earnings projections and statements, cost analyses and
assessments, and/or business assessments of legal and regulatory issues. The
Executive’s obligations under this Section 7 shall survive any termination of
his or her employment as specified herein.

 

8.     Confidentiality. The Executive acknowledges that during the Executive’s
employment with the Company or any of its Affiliates, the Executive will
acquire, be exposed to and have access to, non-public material, data and
information of the Company and its Affiliates and/or their customers or clients
that is confidential, proprietary, and/or a trade secret (“Confidential
Information”). At all times, both during and after the Term, the Executive shall
keep and retain in confidence and shall not disclose, except as required and
authorized in the course of the Executive’s employment with the Company or any
its Affiliates, to any person, firm or corporation, or use for his or her own
purposes, any Confidential Information. For purposes of this Agreement, such
Confidential Information shall include, but shall not be limited to: sales
methods, information concerning principals or customers, advertising methods,
financial affairs or methods of procurement, marketing and business plans,
strategies (including risk strategies), projections, business opportunities,
inventions, designs, drawings, research and development plans, client lists,
sales and cost information and financial results and performance.
Notwithstanding the foregoing, “Confidential Information” shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Executive or by the Company or its Affiliates).
The Executive acknowledges that the obligations pertaining to the
confidentiality and non-disclosure of Confidential Information shall remain in
effect for a period of five (5) years after termination of employment, or until
the Company or its Affiliates has released any such information into the public
domain, in which case the Executive’s obligation hereunder shall cease with
respect only to such information so released into the public domain. The
Executive’s obligations under this Section 8 shall survive any termination of
his or her employment. If the Executive receives a subpoena or other judicial
process requiring that he or she produce, provide or testify about Confidential
Information, the Executive shall notify the Company and cooperate fully with the
Company in resisting disclosure of the Confidential Information. The Executive
acknowledges that the

 

12

 


--------------------------------------------------------------------------------



 

Company has the right either in the name of the Executive or in its own name to
oppose or move to quash any subpoena or other legal process directed to the
Executive regarding Confidential Information. Notwithstanding any other
provision of this Agreement, the Executive remains free to report or otherwise
communicate any nuclear safety concern, any workplace safety concern, or any
public safety concern to the Nuclear Regulatory Commission, United States
Department of Labor, or any other appropriate federal or state governmental
agency, and the Executive remains free to participate in any federal or state
administrative, judicial, or legislative proceeding or investigation with
respect to any claims and matters not resolved and terminated pursuant to this
Agreement. With respect to any claims and matters resolved and terminated
pursuant to this Agreement, the Executive is free to participate in any federal
or state administrative, judicial, or legislative proceeding or investigation if
subpoenaed. The Executive shall give the Company, through its legal counsel,
notice, including a copy of the subpoena, within twenty-four (24) hours of
receipt thereof.

 

9.     Return of Company Property. All records, files, lists, including,
computer generated lists, drawings, documents, equipment and similar items
relating to the business of the Company and its Affiliates which the Executive
shall prepare or receive from the Company or its Affiliates shall remain the
sole and exclusive property of Company and its Affiliates. Upon termination of
the Executive’s employment for any reason, the Executive shall promptly return
all property of Company or any its Affiliates in his or her possession. The
Executive further represents that he or she will not copy or cause to be copied,
print out or cause to be printed out any software, documents or other materials
originating with or belonging to the Company or any of its Affiliates.

 

10.  Acknowledgement and Enforcement. The Executive acknowledges that the
restrictions contained in this Agreement with regards to the Executive’s use of
Confidential Information and his or her future business activities are fair,
reasonable and necessary to protect the Company’s legitimate protectable
interests, particularly given the competitive nature and broad scope of the
Company’s business and that of its Affiliates, as well as the Executive’s
position with the Company. The Executive further acknowledges that the Company
may have no adequate means to protect its rights under this Agreement other than
by securing an injunction (a court order prohibiting the Executive from
violating this Agreement). The Executive therefore agrees that the Company, in
addition to any other right or remedy it may have, shall be entitled to enforce
this Agreement by obtaining a preliminary and permanent injunction and any other
appropriate equitable relief in any court of competent jurisdiction. The
Executive acknowledges that the recovery of damages will not be an adequate
means to redress a breach of this Agreement, but nothing in this Section 10
shall prohibit the Company from pursuing any remedies in addition to injunctive
relief, including recovery of damages and/or any forfeiture or repayment
obligations provided for herein.

 

 

11.

Successors; Binding Agreement.

 

11.1       In addition to any obligations imposed by law upon any successor to
the Company, the Company will require any successor (whether direct or indirect,
by

 

13

 


--------------------------------------------------------------------------------



 

purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company (including without limitation Duke Energy
Holding Corp. effective upon the consummation of the mergers contemplated by the
Merger Agreement) to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place.

 

11.2       This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate; provided, however, such amounts shall be offset by any amounts owed by
the Executive to the Company.

 

12.  Notices. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered personally, (b)
upon confirmation of receipt when such notice or other communication is sent by
facsimile, (c) one day after timely delivery to an overnight delivery courier,
or (d) when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid. The addresses for such notices shall be as follows:

 

To the Company:

 

Duke Energy Corporation

Post Office Box 1006, EC3XB

Charlotte, North Carolina 28201-1006

 

 

Attention:

Mr. Paul Anderson

 

 

Chairman of the Board

 

With a Copy to:

 

 

Duke Energy Corporation

 

 

Post Office Box 1244, PB04M

 

 

Charlotte, North Carolina 28201-1244

 

 

Attention:

Mr. Christopher Rolfe

 

 

Vice President, Human Resources

 

To the Executive:

 

 

14

 


--------------------------------------------------------------------------------



 

 

At the most recent address on file in the records of the Company

 

Either party hereto may, by notice to the other, change its address for receipt
of notices hereunder.

 

13.  409A. It is the intention of the Company and the Executive that this
Agreement not result in unfavorable tax consequences to the Executive under
Section 409A of the Code. Accordingly, the Executive consents to any amendment
of this Agreement as the Company may reasonably make in furtherance of such
intention, and the Company shall promptly provide, or make available to, the
Executive a copy of such amendment.

 

14.  Miscellaneous. Except as otherwise provided in Section 13 hereof, no
provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and the Chairman of the Board (or such officer as may be specifically
designated by the Chairman of the Board). No waiver by either party hereto at
any time of any breach by the other party hereto of, or of any lack of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. This Agreement
supersedes any other agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof which have been made by
either party (including without limitation the [NAME] Agreement between the
Executive and the Company dated [DATE]); provided, however, that this Agreement
shall supersede any agreement setting forth the terms and conditions of the
Executive’s employment with the Company only in the event that the Executive’s
employment with the Company is terminated on or within two years following a
Change in Control, by the Company other than for Cause or by the Executive for
Good Reason. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of North Carolina. All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed and no such payments shall be treated as creditable
compensation under any other employee benefit plan, program, arrangement or
agreement of or with the Company or its affiliates. The obligations of the
Company and the Executive under this Agreement which by their nature may require
either partial or total performance after the expiration of the Term (including,
without limitation, those under Section 4 hereof) shall survive such expiration.

 

15.  Certain Legal Fees. To provide the Executive with reasonable assurance that
the purposes of this Agreement will not be frustrated by the cost of
enforcement, the Company shall reimburse the Executive promptly after receipt of
an invoice for reasonable attorneys’ fees and expenses incurred by the Executive
as a result of a claim that the Company has breached or otherwise failed to
perform its obligations

 

15

 


--------------------------------------------------------------------------------



 

under this Agreement or any provision hereof, regardless of which party, if any,
prevails in the contest; provided, however, that Company shall not be
responsible for such fees and expenses to the extent incurred in connection with
a claim made by the Executive that the trier of fact in any such contest finds
to be frivolous or if the Executive is determined to have breached his or her
obligations under Sections 7, 8, 9, 16, or 17 of this Agreement; and provided
further, however, the Company shall not be responsible for such fees or expenses
in excess of $50,000 in the aggregate.

 

16.  Cooperation. The Executive agrees that he or she will fully cooperate in
any litigation, proceeding, investigation or inquiry in which the Company or its
Affiliates may be or become involved. The Executive also agrees to cooperate
fully with any internal investigation or inquiry conducted by or on behalf of
the Company. Such cooperation shall include the Executive making himself or
herself available, upon the request of the Company or its counsel, for
depositions, court appearances and interviews by Company’s counsel. The Company
shall reimburse the Executive for all reasonable and documented out-of-pocket
expenses incurred by him or her in connection with such cooperation. To the
maximum extent permitted by law, the Executive agrees that he or she will notify
the Board if he or she is contacted by any government agency or any other person
contemplating or maintaining any claim or legal action against the Company or
its Affiliates or by any agent or attorney of such person. Nothing contained in
this Section 16 shall preclude the Executive from providing truthful testimony
in response to a valid subpoena, court order, regulatory request or as may be
required by law.

 

17.  Non-Disparagement. The Executive agrees that he or she will not make or
publish, or cause to be made or published, any statement which is, or may
reasonably be considered to be, disparaging of the Company or its Affiliates, or
directors, officers or employees of the businesses of the Company or its
Affiliates. Nothing contained in this Section 17 shall preclude the Executive
from providing truthful testimony in response to a valid subpoena, court order,
regulatory request or as may be required by law.

 

18.  Validity; Severability. The invalidity or unenforceability of any provision
of any Section or sub-Section of this Agreement, including, but not limited to,
any provision contained in Section 7 hereof, shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect. If any provision of this Agreement is held to be
unenforceable because of the scope, activity or duration of such provision, or
the area covered thereby, the parties hereto agree to modify such provision, or
that the court making such determination shall have the power to modify such
provision, to reduce the scope, activity, duration and/or area of such
provision, or to delete specific words or phrases therefrom, and in its reduced
or modified form, such provision shall then be enforceable and shall be enforced
to the maximum extent permitted by applicable law.

 

19.  Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

16

 


--------------------------------------------------------------------------------



 

 

20.  Settlement of Disputes. All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Chairman of the Board and
shall be in writing. Any denial by the Chairman of the Board of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific provisions of this Agreement relied upon.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

DUKE ENERGY CORPORATION

 

 

By:                                                                    

Name: Paul M. Anderson

Title: Chairman and Chief Executive Officer

 

 

                                                                           

EXECUTIVE

 

17

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

RELEASE OF CLAIMS

 

This RELEASE OF CLAIMS (the “Release”) is executed and delivered by
_____________ (the “Employee”) to DUKE ENERGY CORPORATION (together with its
successors, “Duke”).

 

In consideration of the agreement by Duke to provide the Employee with the
rights, payments and benefits under the Change in Control Agreement between the
Employee and Duke dated _____________ (the “Severance Agreement”), the Employee
hereby agrees as follows:

 

Section 1. Release and Covenant. The Employee, of his or her own free will,
voluntarily and unconditionally releases and forever discharges Duke, its
subsidiaries, parents, affiliates, their directors, officers, employees, agents,
stockholders, successors and assigns (both individually and in their official
capacities with Duke) (the “Duke Releasees”) from, any and all past or present
causes of action, suits, agreements or other claims which the Employee, his or
her dependents, relatives, heirs, executors, administrators, successors and
assigns has or may hereafter have from the beginning of time to the date hereof
against Duke or the Duke Releasees upon or by reason of any matter, cause or
thing whatsoever, including, but not limited to, any matters arising out of his
or her employment by Duke and the cessation of said employment, and including,
but not limited to, any alleged violation of the Civil Rights Acts of 1964 and
1991, the Equal Pay Act of 1963, the Age Discrimination in Employment Act of
1967, the Rehabilitation Act of 1973, the Older Workers Benefit Protection Act
of 1990, the Americans with Disabilities Act of 1990, the North Carolina Equal
Employment Protection Act and any other federal, state or local law, regulation
or ordinance, or public policy, contract or tort law having any bearing
whatsoever on the terms and conditions of employment or termination of
employment. This Release shall not, however, constitute a waiver of any of the
Employee’s rights under the Severance Agreement.

 

Section 2. Due Care. The Employee acknowledges that he or she has received a
copy of this Release prior to its execution and has been advised hereby of his
or her opportunity to review and consider this Release for 21 days prior to its
execution. The Employee further acknowledges that he or she has been advised
hereby to consult with an attorney prior to executing this Release. The Employee
enters into this Release having freely and knowingly elected, after due
consideration, to execute this Release and to fulfill the promises set forth
herein. This Release shall be revocable by the Employee during the 7-day period
following its execution, and shall not become effective or enforceable until the
expiration of such 7-day period. In the event of such a revocation, the Employee
shall not be entitled to the consideration for this Release set forth above.

 

Section 3. Nonassignment of Claims; Proceedings. The Employee represents and
warrants that there has been no assignment or other transfer of any interest in
any claim which the Employee may have against Duke or any of the Duke Releasees.
The

 

18

 


--------------------------------------------------------------------------------



 

Employee represents that he or she has not commenced or joined in any claim,
charge, action or proceeding whatsoever against Duke or any of the Duke
Releasees arising out of or relating to any of the matters set forth in this
Release. The Employee further agrees that he or she will not seek or be entitled
to any personal recovery in any claim, charge, action or proceeding whatsoever
against Duke or any of the Duke Releasees for any of the matters set forth in
this Release.

 

Section 4. Reliance by Employee. The Employee acknowledges that, in his or her
decision to enter into this Release, he or she has not relied on any
representations, promises or agreements of any kind, including oral statements
by representatives of Duke or any of the Duke Releasees, except as set forth in
this Release and the Severance Agreement.

 

Section 5. Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of Duke or any
of the Duke Releasees.

 

Section 6. Communication of Safety Concerns. Notwithstanding any other provision
of this Agreement, the Employee remains free to report or otherwise communicate
any nuclear safety concern, any workplace safety concern, or any public safety
concern to the Nuclear Regulatory Commission, United States Department of Labor,
or any other appropriate federal or state governmental agency, and the Employee
remains free to participate in any federal or state administrative, judicial, or
legislative proceeding or investigation with respect to any claims and matters
not resolved and terminated pursuant to this Agreement. With respect to any
claims and matters resolved and terminated pursuant to this Agreement, the
Employee is free to participate in any federal or state administrative,
judicial, or legislative proceeding or investigation if subpoenaed. The Employee
shall give Duke, through its legal counsel, notice, including a copy of the
subpoena, within twenty-four (24) hours of receipt thereof.

 

Section 7. Governing Law. This Release shall be interpreted, construed and
governed according to the laws of the State of North Carolina, without reference
to conflicts of law principles thereof.

 

This RELEASE OF CLAIMS AND is executed by the Employee and delivered to Duke on
_____________________.

 

 

 

EMPLOYEE

 

 

____________________________________________________

 

 

 

19

 

 

 